Sweeney, J.,
dissenting. The majority’s treatment of the issues in this case is not as facile as the syllabus and opinion otherwise make it appear. Under the guise of reviewing the merits of plaintiff’s claims, the majority overwhelms the reader with numerous citations. However, few, if any, of these cases are germane to the instant claim for relief. In my view, plaintiff has clearly alleged a cause of action cognizable under Section 1983, Title 42, U.S.Code.
The majority raises the full panoply of state law remedies that plaintiff could have raised, and concludes that plaintiff’s “procedural due process rights were not violated since the state’s judicial review and administrative processes allow for a full consideration of his claim.” By blithely dismissing plaintiff’s cause of action in such a manner, the majority has essentially overruled, sub silentio, this court’s very recent opinion in Gibney v. Toledo Bd. of Edn. (1988), 40 Ohio St.3d 152, 532 N.E.2d 1300, where this court held in the syllabus: “Exhaustion of state administrative remedies is not required prior to obtaining relief pursuant to Section 1983, Title 42, U.S.Code in state *123court. (Felder v. Casey [1988], 487 U.S. 131, 101 L.Ed. 123, 108 S.Ct. 2302, followed.)” By its holding today, the majority has added confusion to an area of law that had appeared to be settled.
In my view, the courts.below were correct in finding that plaintiff was deprived of a property interest because R.C. 124.45 through 124.48 accord plaintiff a legitimate claim of entitlement to be promoted based on (1) his rank on the promotional list, and (2) the number of vacancies that did in fact occur in the fire lieutenant position during the one-year period plaintiffs name appeared on the promotional list. By using the “one of three” rule in plaintiffs situation, the city of Cleveland Heights violated its own charter, and thereby deprived plaintiff of a legitimate claim of entitlement to a promotion to fire lieutenant.
If Section 1983 is not a proper remedy in a case such as the cause sub judice, one wonders what type of factual scenario is now necessary in order to raise such a claim given the majority’s ill-conceived opinion today.
For these reasons, I would affirm the decision of the court of appeals below.
Douglas and Resnick, JJ., concur in the foregoing dissenting opinion.